113 S.E.2d 432 (1960)
252 N.C. 335
STATE
v.
Clarence Henry SEIPEL.
No. 364.
Supreme Court of North Carolina.
April 6, 1960.
John R. McLaughlin, Statesville, for defendant-appellant.
T. W. Bruton, Atty. Gen., Harry W. McGalliard, Asst. Atty. Gen., for the State.
PER CURIAM.
Careful consideration of matters to which assignments of error relate fails to reveal prejudicial error for which the judgment below should be disturbed. The evidence shown in the record of case on *433 appeal makes a case for the jury sufficient to support the verdict of the jury, upon which the judgment below is predicated.
Indeed the principal error assigned relates to remarks made by the Solicitor in his argument to the jury to which defendant objected. In respect thereto the record discloses that the remarks of the Solicitor were apparently invited by remarks of the attorney for defendant in addressing the jury. As to such matter, the control of arguments of Solicitor and of counsel to the jury must be left largely to the discretion of the trial court. Such is the case here. A new trial is not justified.
No error.